Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 1 of 19 Page ID
                                 #:42446




              ATTACHMENT A
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 2 of 19 Page ID
                                 #:42447




                                FOR OFFICIAL USE ONLY
                    U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT


ICE Directive xxxx.x:               Maintaining Family Unity

                  Issue Date: TBD
                  Superseded: None.
                  Federal Enterprise Architecture Number: 306-112-002b

1.       Purpose/Background. This Directive establishes U.S. Immigration and Customs
         Enforcement (ICE) policy and procedures for implementing the class member custody
         and release provisions of the 1997 Flores Settlement Agreement (FSA), court orders
         interpreting the FSA, and applicable statutes and regulations.1 This Directive implements                         Deleted: maintains family unity to the greatest extent
                                                                                                                           practicable and
         measures to ensure that any release of minors under the FSA or orders issued by the
         Flores court is the result of the knowing and voluntary decision of an FSA class
         member’s parent or legal guardian. The policies set forth in this Directive apply to class                      Commented [PAS1]: Plaintiffs: Language in Court draft should
                                                                                                                         be maintained to make clear this directive applies to all accompanied
         members wherever they are under the care and custody of ICE or its contractors, ,                               class members detained by ICE. Plaintiffs propose adding “its
         including Family Residential Centers (“FRCs”), ICE holding cells, and hotels.                                   contractors”


                                                                                                                         Commented [PAS2]: Plaintiffs; Not sure how else ICE
2.       Policy. It is currently ICE policy to maintain family unity by detaining alien families                         maintains “family unity” other than by unnecessarily detaining
         together where appropriate and consistent with law and available resources.2 The FSA,                           parents who are neither flight risks nor a danger.
         related court orders, and applicable statutes and regulations will be interpreted consistent                      Deleted: , including
         with that policy to the greatest extent possible. ICE Enforcement and Removal                                     Deleted: The FSA provides class members with numerous other
         Operations (ERO) Supervisors and Field Personnel must comply with the FSA and any                                 rights not addressed in this Directive

         related court orders, including all orders in Flores v. Barr, No. 85-4544 (C.D. Cal. filed                        Deleted: Settlement Agreement Custodian Questionnaire
         July 11, 1985) (Flores Matter). A copy of the FSA is attached and must be read and                                Deleted: Questionnaire
         understood by all ERO Field Office Directors, ERO Supervisors, and ERO Field                                      Deleted: , Affidavit of Support (Form I-134), and a Flores
                                                                                                                           Settlement Agreement Custodian Agreement (Custodian
         Personnel. All ERO Supervisors and Field Personnel who supervise or make decisions                                Agreement) completed by the proposed custodian.
         concerning class members must receive copies of and be familiar with the FSA.
                                                                                                                         Commented [PAS4]: Plaintiffs; Nothing in the FSA requires the
         Consistent with the district court’s September 18, 2020 Order in the Flores Matter, ERO                         extraordinary step of a motion to a court to get a child released.
         Supervisors and Field Personnel must expeditiously process FSA class members and their                          That’s a major new step in the release process Defendants could
                                                                                                                         have but did not ask or bargain for when the FSA was negotiated. It
         parents or legal guardians. In circumstances in which the parents or legal guardians of an                      substantially and materially modifies the release terms of the FSA
         FSA class member affirmatively request that the FSA class member be released, the                               and would thwart and delay the right to release. The idea that a
                                                                                                                         mother would be informed of her child's rights in writing, have
         parents or legal guardians, personally or through counsel, must submit to ICE a Flores                          access to discuss these rights with counsel, relatives, friends, and a
         Flores Class Member Request for Release Form (Release Form) [need clarification on                              social worker, would complete a form requesting the release of her
                                                                                                                         child, undoubtedly be in at least telephone contact with proposed
         what these documents say and who is required to complete them] [the ORR regularly vets                          sponsors, have the sponsors vetted and agree to accept the class
         proposed sponsors and releases class members to sponsors without a motion or court                              member into their home, have the class member released, and then
                                                                                                                         the mother claims she never voluntarily agreed to the release of the
         order—ICE should do the same]                                                                                   child, is entirely speculation and extremely unlikely to ever occur. If
                                                                                                                         anything, Plaintiffs experience is that ICE discourages the release of
                                                                                                                         class members, and has never been known to coerce any one to
                                                                                                                         actually release a child.
                                                                                                                           Deleted: The parents or legal guardians of an FSA class
1
                                                                                                                           member, personally or through counsel, must also file a motion
  This Directive is being issued solely to comply with the September 18, 2020 Order of the U.S. District Court for the     with the Flores court—for referral to a magistrate judge as
Central District of California requiring the issuance of an updated policy or instruction regarding the relevant           appropriate—asking the court: (1) to determine whether the
provisions of the FSA. Flores v. Barr, No. 85-4544, 2020 WL 5666551 (Sept. 18, 2020). ICE nonetheless continues            parent or legal guardian has knowingly and voluntarily consented
                                                                                                                           to release; and (2) order release of the FSA class member to the
to oppose that Order and intends to maintain family unity to the greatest extent practicable.                              identified caregiver. If the court concludes that the parent or legal
2
  See Exec. Order 13841, Affording Congress an Opportunity to Address Family Separation, § 1, 83 Fed. Reg. 29435           guardian has knowingly and voluntarily consented to release and
                                                                                                                           orders release to the identified caregiver, ICE will comply with
(June 20, 2018). 3 The FSA excludes from the definition of the term “minor” “an emancipated minor or an individual         any order that is in effect.
who has been incarcerated due to a conviction for a criminal offense as an adult.” FSA ¶ 4.
                                                                                                                         Deleted: ¶
_____________________________________________________________________
Maintaining Family Unity                             1
                                         FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 3 of 19 Page ID
                                 #:42448




                                   FOR OFFICIAL USE ONLY
2.1.    Custody of FSA Class Members. When ERO Supervisors and Field Personnel
        determine that the detention of an FSA class member is not required—either to secure the
        timely appearance before ICE or the immigration court or to ensure the safety of the FSA
        class member or others—ERO Supervisors and Field Personnel must inform the parent or
        legal guardian in writing of these decisions and release the class member to the specific
        sponsor without unnecessary delay in accordance with FSA Paragraph 14.                        Commented [PAS5]: Plaintiffs: Language about releasing
                                                                                                      minors promptly under ¶ 14 should not be deleted from Court’s
                                                                                                      draft. Its an important part of the FSA.
2.2.    Notice of Rights, Release Form, Sponsor Questionnaire, and Sponsor Custody                      Deleted: and of their right to file a motion with the Flores
        Agreement. ERO Supervisors and Field Personnel must provide FSA class members                   court to have the FSA class member released to a specific willing
                                                                                                        and capable custodian. This notification should be included at the
        and their parents or legal guardians with the Notice of Right and Release Form, attached        same time the Flores Settlement Agreement Notice of Rights
        as Exhibits A and B, and they must also provide the parent or legal guardian with the List      (“Notice of Rights”) is provided to the FSA class member and
                                                                                                        their parents or legal guardians, or, if the decision is made after
        of Pro Bono Legal Service Providers. The list of languages into which the Notice of             the Notice of Rights has been provided, then promptly after the
        Rights and Release Form is translated and made available through interpretation should          determination is made. If the Flores court—or a magistrate judge
                                                                                                        appointed for such purpose—grants the motion and orders release
        be regularly updated to reflect the population of detained FSA class members and their          to a specific custodian, ERO Supervisors and Field Personnel
        parents or legal guardians. If a parent or legal guardian, or their counsel, makes an           must release the FSA class member to the specific custodian.
        affirmative request to release an FSA class member to a sponsor, their proposed sponsors        Deleted: , inform a parent or legal guardian of their right to file
        shall promptly (by email or fax when possible) be given a Sponsor Questionnaire                 a motion with the Flores court to have a FSA class member
                                                                                                        released to a specific custodian
        (attached as Exhibit C), Affidavit of Support (Form I-134) (attached as Exhibit D), and a
                                                                                                      Commented [PAS6]: Plaintiffs: ICE should provide these forms
        Sponsor Agreement (attached as Exhibit E), to complete and return. The Sponsor                to the proposed Sponsors, not a parent. And since release is
        Agreement is an agreement through which the sponsor agrees to: (1) provide for the FSA        supposed to happen promptly, ICE officers should be made aware
                                                                                                      that forwarding these forms to potential sponsors should be done
        class member’s physical, mental, and financial well-being; (2) ensure the FSA class           promptly.
        member’s presence at all future proceedings before ICE and the immigration court; (3)           Deleted: they
        notify ICE of any change of address within five days following a move; (4) in the case of       Deleted: , and a Custodian Agreement to provide to the
        sponsors other than parents or legal guardians, not transfer custody of the class member        potential custodian to complete and return.
        to another party without the prior written permission of the Field Office Director or
        his/her designee; (5) notify ICE at least five days prior to the sponsor’s departing the
        United States of such departure, whether the departure is voluntary or pursuant to a grant
        of voluntary departure or removal order; and (6) if dependency proceedings regarding the
        FSA class member are initiated, notify ICE of the initiation of such proceedings and the
        dependency court of any immigration proceedings pending against the FSA class
        member. ERO Supervisors and Field Personnel shall also ensure that at all locations
        where parents or legal guardians are detained with class members posters are placed in
        areas clearly visible to parents, legal guardians, and FSA class members with the text
        attached to this Directive. . [Poster language is subject to further discussion between the   Commented [FSB(7]: The text of this poster needs to be
                                                                                                      negotiated. Defendants request that Plaintiffs provide proposed
        parties.]                                                                                     language for Defendants’ review.


3.      Definitions. The following definitions apply for purposes of this Directive only.

3.1.    Affirmative Request or Affirmatively Requests. When a parent or legal guardian of an
        FSA class member makes a positive statement to ICE that he or she would like his or her
        FSA class member released to a sponsor. This is distinct from the sponsors’ submission          Deleted: parent or legal guardian’s
        of a properly executed Flores Settlement Agreement Sponsor Questionnaire and a
        properly executed Flores Settlement Agreement Sponsor Agreement to ICE, which is a
                                                                                                      Commented [PAS8]: The use of the term Sponsor in the Court’s
        prerequisite for ICE Supervisors and Field Personnel to vet and assess potential sponsors.    draft should be maintained as this is the term almost all detained
                                                                                                      children and parents use to describe the persons with whom they
                                                                                                      may go live if released. Its the term ICE and CBP use when they
3.2.    Sponsor. An individual or entity designated by the parents or legal guardians of an FSA       first process people and asks parents (and all other apprehended
        class member in ICE custody, as described in the FSA and consistent with this Directive.      migrants) if they have any “sponsors,” meaning where they plan to
                                                                                                      live if released. The term “custodian” also may imply that the adult
                                                                                                      may have some form of legal “custody” over the child.
_____________________________________________________________________
Maintaining Family Unity                     2
                                  FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 4 of 19 Page ID
                                 #:42449




                              FOR OFFICIAL USE ONLY
3.3.    ERO Field Personnel. Deportation Officers.

3.4.    ERO Supervisors. Field Office Directors (FODs), Deputy FODs, Assistant FODs, or
        Supervisory Detention and Deportation Officers.


3.5.    Family Residential Center (FRC). A facility operated by or pursuant to contract with
        ICE that routinely holds alien family units for over 24 hours pending resolution or
        completion of immigration removal operations or processes.

3.6.    Family Unit. Two or more aliens consisting of one or more alien minor children
        accompanied by alien adult parents or legal guardians.

3.7.    FSA Class Member. A minor alien who is covered by the class action lawsuit, Flores v.
        Barr, No. 85–4544 (C.D. Cal. filed July 11, 1985), and the resulting FSA. Under
        Paragraph 10 of the FSA, this includes “[a]ll minors who are detained [for immigration
        purposes] in the legal custody of [ICE, U.S. Customs and Border Protection, or the Office
        of Refugee Resettlement].”3 It does not include individuals excluded from the definition
        of “minor” in paragraph 4 of the FSA.

3.8.    Minor. Any person under the age of eighteen years who is detained in the legal custody
        of ICE.

3.9.    Parent or Legal Guardian. An adult individual who is related to the class member
        either biologically or by legal adoption, or an individual who has been lawfully invested
        with the power, and charged with the duty, of taking care of, including managing the
        property, rights, and affairs of, the class member by a court of competent jurisdiction,
        whether foreign or domestic.

4.      Responsibilities.

4.1.    The ERO Executive Associate Director is responsible for ensuring compliance with the
        provisions of this Directive within his or her Directorate.

4.2.    ERO FODs are responsible for:

        1) Implementing the policy and procedures set forth in this Directive within their
           respective geographic areas of responsibility (AOR);

        2) Ensuring personnel within their AOR maintain a retrievable record that consistently
           and accurately captures material information regarding:

            a) Parents or legal guardians and FSA class members to whom ICE provided the
               Notice of Rights and other applicable documents which are the subject of this
               Directive;
3
  The FSA excludes from the definition of the term “minor” “an emancipated minor or an individual who has been
incarcerated due to a conviction for a criminal offense as an adult.” FSA ¶ 4.
_____________________________________________________________________
Maintaining Family Unity                          3
                                      FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 5 of 19 Page ID
                                 #:42450




                                       FOR OFFICIAL USE ONLY

             b) Any affirmative request from an FSA class member’s parents or legal guardians,
                or counsel of record, and any related court orders;

             c) Executed Sponsor Questionnaires and related documents for potential sponsors
                identified by parents or legal guardians; and

             d) Relevant statistics, in an easily reportable format, regarding custody
                determinations, requests, agreements, and relevant court orders; and

             e) Any decision that a FSA class member may not be released because he or she is a
                flight risk or a danger; and

             f) All steps taken to achieve a FSA class member’s release.

        3) Ensuring personnel within their AOR who will be responsible for duties under this
           Directive are properly trained on and familiar with the contents of this Directive, as
           well as applicable laws, regulations, and court orders.

4.3.    ERO Supervisors, as assigned by the FOD, are responsible, when requested, for
        reviewing requests by parents or legal guardians and recommendations for release or
        detention made by ERO Field Personnel within their respective chains-of-command.4

4.4.    ERO Field Personnel are responsible for:

        1) Notifying parents or legal guardians and FSA class members of their relevant rights
           under this Directive and the FSA by providing the Notice of Rights, Release Form,
           and the List of Pro Bono Legal Service Providers;

        2) Making and recording in all class member’ A-files (i) initial custody
           recommendations for parents, legal guardians, and FSA class members, (ii) all
           subsequent custody recommendations for class members, and (iii) all efforts to
           release class members;

        3) Conducting suitability assessments for potential sponsors in cases in which a parent                     Deleted: <#>Properly documenting any motions or court
                                                                                                                    orders regarding a parent or legal guardian’s affirmative request
           or legal guardian affirmatively requests release of an FSA class member to a sponsor;                    for release of an FSA class member to a custodian under this
           and                                                                                                      Directive; ¶
                                                                                                                    ¶
                                                                                                                    Deleted: <#> and files such a motion with the Flores court
        4) Completing all FSA training requirements before conducting any applicable duties or
           assignments.

5.      Procedures/Requirements.

5.1.    Notice of Rights. Within 48 hours of ICE taking custody of an FSA class member, ERO
        Supervisors and Field Personnel must provide to the FSA class member, and the FSA
4
  The responsibilities assigned to ERO Field Personnel do not preclude ERO Supervisors from fulfilling those same
responsibilities, at the FOD’s discretion.
_____________________________________________________________________
Maintaining Family Unity                           4
                                       FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 6 of 19 Page ID
                                 #:42451




                                    FOR OFFICIAL USE ONLY
        class member’s accompanying parents or legal guardians, the Notice of Rights, Release
        Form, and the list of Pro Bono Legal Service Providers in a language that the parents or
        legal guardians understand. If the class member or accompanying parent or legal
        guardian do not read the language in which the Notice of Rights is provided, or if those
        documents are not available in a translation that they understand, the forms must be read
        to the parents or legal guardians by a certified translator or interpreter in a language or
        dialect the parents or legal guardians understand. FSA class members and their parents or
        legal guardians shall be allowed to retain the forms given to them at all times while in
        ICE custody. To ensure that FSA class members, parents, and legal guardians remain
        aware of their legal rights, ERO Supervisors and Field Personnel must provide FSA class
        members, parents, and legal guardians with a new copy of the Notice of Rights and
        Release Form every 90 days. ERO Supervisors and Field Personnel shall retain
        documentary proof of service of these documents.

        1) List of Pro Bono Legal Service Providers. ERO Supervisors and Field Personnel
           must, at the same time they provide the Notice of Rights, provide the FSA class
           member and their parents or legal guardians with the current U.S. Department of
           Justice, Executive Office for Immigration Review List of Pro Bono Legal Service
           Providers, unless they verify that it has already been provided. The list shall include    Commented [PAS9]: Plaintiffs: The Court’s draft should
                                                                                                      continue to include this text to ensure that local legal services are
           all non-profit legal services providers that provide legal services to FSA class           included in the pro bono list.
           members in the area where they are detained and that make a request to an ERO FOD
           to be included on the list.

        2) Non-Coercion. ERO Supervisors and Field Personnel must not encourage or
           discourage accompanying parents or legal guardians to request the release of an FSA
           class member at any time.

5.2.    Initial Custody Determinations. ERO Supervisors and Field Personnel must apply the
        normal and applicable custody determination procedures to parents or legal guardians and
        FSA class members, as set out by the applicable statutes and regulations and as
        applicable to the facts and circumstances of each case. Parents or legal guardians and
        FSA class members must be promptly notified of the results of any custody determination
        through established procedures and documents. ERO Supervisors and Field Personnel
        should document on individual class members’ parole worksheets the reasons why they           Commented [PAS10]: Plaintiffs: For efficiency and to avoid
                                                                                                      massive difficulties in monitoring permitted under the FSA, reasons
        decline to release children with their parents.                                               why a minor is not released should be recorded in the class
                                                                                                      member’s parole worksheet, as set forth in the Court’s draft.
        1) Change in Custody. If ERO Supervisors and Field Personnel determine to release a             Deleted: document
           parent or legal guardian of an FSA class member, and the detention of the FSA class
           member is determined not to be required to secure timely appearance before ICE or
           the immigration court or to ensure the FSA class member’s safety or that of others,
           then the parent or legal guardian and the FSA class member will be released together.
                                                                                                      Commented [PAS11]: Plaintiffs: deleted text about requiring a
     2) Continued Custody. If ERO Supervisors and Field Personnel determine to maintain               motion to the court should be struck as such motions are not
        custody of the parent or legal guardian—and conclude that detention of the FSA class          contemplated in any way by the FSA and would be a major
                                                                                                      stumbling block in any release process.
        member is not necessary to secure his or her appearance before ICE or the
                                                                                                          Deleted: until the Flores court, or a magistrate judge
        immigration court or to ensure the safety of the FSA class member or others—then                  appointed for such purpose: (1) determines that the parent or
        the family will remain together at the FRC until the class member is released to a                legal guardian has knowingly and voluntarily consented to
                                                                                                          release; and (2) orders release of the FSA class member to the
        suitable sponsor pursuant to the FSA and this Directive.                                          identified caregiver.
_____________________________________________________________________
Maintaining Family Unity                     5
                                  FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 7 of 19 Page ID
                                 #:42452




                                  FOR OFFICIAL USE ONLY

        3) Under the FSA, class members have the right to be released to approved sponsors          Commented [PAS12]: Plaintiffs: ¶¶ 3 and 4 in the Court’s draft
                                                                                                    include important rights in the FSA ICE officers should know about.
           unless the class member is (i) a danger to themselves or others and the basis for this   Defendants propose deleting these 2 paragraphs.
           determination is fully documented in the class member’s A-file, or (ii) unlikely to
           appear at future proceedings if released. In determining that class members are a
           flight risk, the fact that they are awaiting a credible fear interview, have an appeal
           pending before an Immigration Judge, are seeking judicial review of a decision, or
           have an order of removal are not valid reasons for denying release if their removal is
           not imminent.

        4) The FSA provides class members with numerous other rights not addressed in this
           Directive. All ERO Supervisors and Field Personnel who supervise or make decisions
           concerning class members must receive copies of and be familiar with the FSA.


5.3.    Parent or Legal Guardian Rights Regarding Accompanying Children. FSA class
        members will remain detained with their accompanying parents or legal guardians absent
        a knowing and voluntary affirmative request that the FSA class member be released to a        Deleted: determination by the Flores court, or by a magistrate
                                                                                                      judge appointed for such purpose, that the parent or legal
        sponsor and ICE’s vetting of the class member’s proposed sponsor.                             guardian has made a
                                                                                                    Commented [PAS13]: Plaintiffs: Court’s raft text should be
.                                                                                                   maintained and no text added to require motions to the Court before
                                                                                                    a child may be released.

        1) Requests. If a parent or legal guardian affirmatively requests release of an FSA class     Deleted: has ordered such release

           member to a sponsor, ERO Supervisors and Field Personnel will advise the parent or
           legal guardian that they must, either on their own or through a legal representative,
           submit to ICE a completed Release Form . Sponsors may include a non-detained                 Deleted: Custodian Questionnaire, Affidavit of Support (Form
                                                                                                        I-134), and a completed Custodian Agreement for the identified
           parent, grandparent, uncle, aunt, brother or sister of the class member, an unrelated        potential custodian completed by the proposed custodian (the
           adult, or a licensed group home.                                                             potential custodian may also submit this form directly to
                                                                                                        Deleted: The parent or legal guardian should also be advised
                                                                                                        that he or she must file a motion with the Flores court, for
        2) Timing of Requests or Withdrawal. A parent or legal guardian who decides to                  resolution by the court or by a magistrate judge appointed for
           identify sponsors to whom they may wish their FSA class member to be released has            the purpose of deciding such motions, asking: (1) that the Court
                                                                                                        determine whether the parent or legal guardian has knowingly
           the right to change his or her mind at any time before the FSA class member is               and voluntarily consented to release; and (2) that the Court order
           released and to have the FSA class member remain with them in ICE custody.                   release of the FSA class member to the identified custodian.
                                                                                                        Custodian…
           Similarly, a parent or legal guardian may decide at any time that they wish to have
           their child released to a sponsor they have identified.

     3) Questions Regarding the Process. Should parents or legal guardians have questions
        regarding their or the FSA class member’s rights or responsibilities, ERO Supervisors
        and Field Personnel must inform them that they may speak with a lawyer, a legal
        representative, family member, friend, social worker, or other individual of their
        choice and that free telephone calls may be made for this purpose, upon request. Class      Commented [PAS14]: Plaintiffs: Maintaining this text in the
                                                                                                    Court’s draft is important to protect the best interests of the minors.
        members must also have access to consult with a child welfare expert to discuss             If a class member needs to, they should be permitted to discuss
        issues relating to release versus remaining detained with a parent. [This is subject to     staying with a parent or being released with a child welfare expert.
                                                                                                    Plaintiffs can identify child welfare experts who class members may
        further discussion between the parties.] Following proposed by Plaintiffs: When a           be permitted to telephone
        parent or legal guardian and Class Member disagree about the Class Member
        remaining in custody or being released, they shall be provided a list of qualified Child
        Advocates by ICE and have telephonic access at no cost to a Child Advocate who
        shall interview the parent, legal guardian, and Class Member if they wish to be
_____________________________________________________________________
Maintaining Family Unity                     6
                                  FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 8 of 19 Page ID
                                 #:42453




                                     FOR OFFICIAL USE ONLY
            interviewed, and promptly recommend to ICE a resolution in the best interest of the
            Class Member. Class Counsel shall provide ICE with a list of qualified pro bono
            Child Advocates available to confer with parents, legal guardians and Class
            Members, and make recommendations to ICE regarding the Class Member’s best
            interest. ICE may also identify qualified Child Advocates. Should the parents or legal
            guardians request assistance with mailing to their attorney of record any of the
            documents required by this Directive, ERO Supervisors and Field Personnel must
            facilitate access for the parents or legal guardians to send the documents by mail, fax,        Deleted: alien
            or email. ERO Supervisors and Field Personnel may determine which means of
            transmission to provide.

5.4.    Sponsor Vetting and Assessment. Upon receipt of an affirmative request from a parent
        or legal guardian for the release of an FSA class member to a sponsor, ERO Supervisors
        and Field Personnel will advise the parent or legal guardian that their potential sponsors         Deleted: they or the
        must submit to ICE a completed Sponsor Questionnaire, Affidavit of Support (Form I-
        134), and a completed Sponsor Agreement, as well as any supporting materials, for the
        identified sponsor and that ICE will commence and record steps to gather sponsor
        information and assess the sponsor’s suitability.

        1) Sponsor Questionnaire. Once a parent or legal guardian submits a completed Release
           Form, ERO Supervisors and Field Personnel will promptly contact the identified                   Deleted: or potential custodian provides ICE with a completed
                                                                                                            Custodian Questionnaire, Affidavit of Support (Form I-134), and
           sponsors by either telephone or email. Whether contacting by telephone or email,                 Custodian Agreement documents for a particular custodian,
           ERO Supervisors and Field Personnel will inform the potential sponsors that: (1) the
           parent or legal guardian (identified by name) has identified them as a potential
           sponsor for their minor (identified by name); and (2) ICE is requested to assess the
           willingness and ability of the sponsors to safely care for the class member. ERO
           Supervisors and Field Personnel may request any additional information and/or
           supporting documents reasonably required to vet or consider the sponsor’s suitability.

        2) Background Checks. If a parent or legal guardian affirmatively requests release of an
           FSA class member to a sponsor, ERO Supervisors and Field Personnel must conduct
           criminal and immigration background checks on all potential sponsors and adults living
           in the sponsor’s residence. Such checks must be conducted promptly and expressly
           include checks for criminal records, active warrants, active orders of protection, active
           orders of removal, and sex offender registrations.

        3) Suitability Assessments. If a parent or legal guardian affirmatively requests release of an
           FSA class member to a sponsor, ICE may conduct a suitability assessment pursuant to
           Paragraph 17 of the FSA, taking into account the Sponsor Questionnaire and the                   Deleted: Custodian
           Background Check. This may include but need not be limited to: (1) investigating the             Deleted: ,
           proposed living conditions and standard of care; (2) verifying the identity and                  Deleted: and notify the Flores court or magistrate judge of its
                                                                                                            assessment if a motion is pending.
           employment of the potential sponsor; (3) interviewing the potential sponsor’s household
           members; and (4) a home visit. Any such assessment should also take into consideration           Deleted: custodian

           the wishes and concerns of the minor. Any suitability assessment conducted must be               Deleted: custodian

           accomplished without any unnecessary delay and each step taken must be recorded in the
           class members A-file including the date and what was done to complete the assessment.
           Information gathered during background checks and suitability assessments will not be         Formatted: Font: Not Italic
           used to initiate enforcement action against potential sponsors or those living in the
_____________________________________________________________________
Maintaining Family Unity                      7
                                   FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 9 of 19 Page ID
                                 #:42454




                                    FOR OFFICIAL USE ONLY
            sponsor’s home unless there is an outstanding warrant of arrest existing for that person.   Commented [PAS15]: Plaintiffs; The vetting required by the
                                                                                                        FSA is to assess the suitability of the sponsor, not to enforce
            [This is subject to further discussion between the parties.]                                separate immigration laws by subjecting sponsors to arrest.
                                                                                                        Language imposed by Congress has restricted ICE from using ORR
                                                                                                        sponsor data to initiate enforcement action against sponsors. The
        4) Time to complete assessments. Absent extraordinary circumstances, ICE Supervisors            same restraints should apply here.
           and Field Personnel must endeavor to complete their review and must provide the results      Formatted: Font: Not Italic
           to the Flores ICE Juvenile Coordinator within 10 business days of their receipt of the
                                                                                                            Deleted: Report to the Flores Court
           completed Sponsor Questionnaire, Affidavit of Support (Form I-134), and Sponsor
                                                                                                            Deleted: court or to the magistrate judge before whom any
           Agreement. In the event that ICE Field Personnel request additional information and/or           related motion is pending within 10 business days of
           supporting documents from the parent, legal guardian, or potential sponsor, their review
           must be completed and the results provided to the ICE Juvenile Coordinator within 10             Deleted: court
           business days of the receipt of the additional information and/or supporting documents
           requested.

6.      Recordkeeping. ERO will develop and implement changes to its ENFORCE Alien
        Removal Module (EARM) to accurately, consistently, and timely report information and
        statistics related to the policies and processes set out in this Directive. All FSA-related
        records must be placed in the A-file associated with each FSA class member and his or
        her parents or legal guardians and may also be placed in an appropriate electronic system         Deleted: maintained by ERO, either by placing them in the A-
                                                                                                          file associated with each FSA class member and his or her parents
        or database. Any audits by the ICE Juvenile Coordinator or Special Monitor must also be           or legal guardians, or
        maintained by ERO. All FSA-related records must be maintained in accordance with an
        approved National Archives and Records Administration retention schedule. Any records
        that are not covered by an approved schedule are considered unscheduled and must be
        maintained permanently until a retention schedule has been established.

7.      Authorities/References.

7.1.    Section 212(d)(5) of the Immigration and Nationality Act (INA)
7.2.    Section 235(b) of the INA
7.3     Sections 236(a) and (c) of the INA
7.4     Section 241 of the INA
7.5.    8 Code of Federal Regulations (C.F.R.) § 212.5(b)
7.6.    8 C.F.R. § 236.3
7.7     8 C.F.R. §§ 241.3 - .6

7.8.    Paragraphs 14, 15, 17, and 18 of the FSA
7.9.    Flores v. Lynch, 212 F. Supp. 3d 907 (C.D. Cal. 2015)
7.10.   Flores v. Lynch, 828 F.3d 898 (9th Cir. 2016)
7.11.   Flores v. Sessions, 394 F. Supp. 3d 1041 (C.D. Cal. 2017)
7.12.   Ms. L. v. ICE, 310 F. Supp. 3d 1133 (S.D. Cal., 2018)
7.13.   Flores v. Barr, No. 85-4544 (C.D. Cal. July 9, 2018)
_____________________________________________________________________
Maintaining Family Unity                     8
                                    FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 10 of 19 Page ID
                                 #:42455




                                  FOR OFFICIAL USE ONLY
7.14.   Flores v. Barr, No. 85-4544 (C.D. Cal. Apr. 20, 2020)

7.15.   Flores v. Barr, No. 85-4544, 2020 WL 5666551 (Sept. 18, 2020)
7.16.   ICE Policy 11069.1, Implementation of the August 21, 2015 Flores v. Lynch Order (Oct.
        23, 2015)
7.17.   Exec. Order 13841, Affording Congress an Opportunity to Address Family Separation, §
        1, 83 Fed. Reg. 29435 (June 20, 2018)
8.      Attachments.

8.1.    Flores Settlement Agreement Notice of Rights

8.2.    Flores Settlement Agreement Sponsor Questionnaire

8.3.    Flores Settlement Agreement Sponsor Agreement

8.4.    Form I-134, Affidavit of Support

9.      No Private Right. This document provides only internal ICE policy guidance, which
        may be modified, rescinded, or superseded at any time without notice except as required
        to class counsel under the FSA. It is not intended to, does not, and may not be relied upon     Commented [PAS16]: Plaintiffs; adding this text clarifies that
                                                                                                        this sentence does not abrogate any obligation defendants have
        to create any right or benefit, substantive or procedural, enforceable at law by any party      under the FSA to provide class counsel with copies of instructions or
        in any administrative, civil, or criminal matter. Likewise, no limitations are placed by this   directives involving implementation of the FSA.
        guidance on the otherwise lawful enforcement or litigative prerogatives of ICE.




_______________________________________________
Tony H. Pham
Senior Official Performing the Duties of the Director
U.S. Immigration and Customs Enforcement




_____________________________________________________________________
Maintaining Family Unity                      9
                                   FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 11 of 19 Page ID
                                 #:42456




                                FOR OFFICIAL USE ONLY

                                         EXHIBIT A
                                        Notice of Rights

To be inserted once approved by the Court.




_____________________________________________________________________
Maintaining Family Unity                 10
                                FOR OFFICIAL USE ONLY
   Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 12 of 19 Page ID
                                    #:42457




                                         FOR OFFICIAL USE ONLY
                                                  EXHIBIT B
                              Flores Settlement Parent/Guardian Release Decision

Before you make any decisions about your child’s rights under the Flores casey, you may speak
with a lawyer, legal representative, family member, friend, social worker, or other individual of
your choice.

If you don’t have a lawyer and want to speak to one, then you may call the lawyers or organizations on
the list given to you by an immigration officer. Any decisions you make about your child’s rights under
the Flores case must be made by you voluntarily and with an understanding of your child’s rights.

You have been given a document called the Flores Settlement Agreement Notice of Rights. If you
have not been given that document, ask an ICE officer or your attorney to give you a copy of the Flores
Settlement Agreement Notice of Rights before you complete this form. Read the Flores Settlement
Agreement Notice of Rights carefully.

If you decide your child should be released to a sponsor living in the United States, ICE must get some
information about the sponsor to make sure he/she can provide a safe home for your child.

Providing the information requested on this questionnaire does not mean you have made a final
decision to have your child(ren) released to any particular sponsor at this time. It will simply allow
ICE to contact your proposed sponsors to see if they are willing to provide your child with a safe place
to live. If ICE decides to release you before your child is released to a sponsor you have selected,
then you and your child(ren) will be released together.

If the sponsors you have identified are unable or unwilling to travel to the place where you are detained
to pick up your child, you may identify another person on this form who will transport your child to any
sponsor you have identified and ICE has approved to care for your child.

If you are unable to provide all the information being requested below, please answer to the best of your
ability. You can ask to update your responses at any time if additional information becomes available
To you Remember, you only need to complete this form if you would like ICE to release your
child(ren) to a sponsor under the Flores case, or if you previously wanted your child released but
have now changed your mind.

If you complete this form, show it to your ICE Deportation Officer and ask the officer to give you a
copy of the completed form.

If you previously completed this form and said that you wanted your child(ren) released but now have
changed your mind, you or your attorney should tell an ICE officer that you have changed your mind
and no longer want your child(ren) released. Request a new form like this one. Complete only questions
1 and 7 and sign the form, show it to your ICE Deportation Officer, and ask the officer to give you a
copy of the completed form.

It is your choice whether to have your child released or have your child remain with you in
detention. Whatever you decide, you can always change your mind before your child is released.
Once your child(ren) is released, you cannot change your mind and have your child(ren) brought
back into detention.
     _____________________________________________________________________
   Maintaining Family Unity                      11
                                        FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 13 of 19 Page ID
                                 #:42458




                                  FOR OFFICIAL USE ONLY


Information about you and your child(ren)

1. Date _____________ Your name: ___________________________________________
Your A number: __________________
2. Names of child(ren) you have decided you want released even if you are not released with them:
______________________________________________________________________________

Information about your sponsors
1. Name of your first choice of the sponsor you want your child(ren) released to:
_____________________________________________________________________________
Telephone Number: _____________________ Email Address: __________________________
Street Address: ____________________________________________ Apartment #: ________
City: ____________________________ State: _____________ Zip Code: ________________

How is the sponsor related to your child: parent /__/,     grandparent /__/, uncle or aunt /__/,
brother or sister /__/, unrelated adult /__/ … licensed group home /__/
Have you already contacted the sponsor to find out if they are willing to care for your child?
Yes /__/      No /__/
If yes, has the sponsor agreed to care for your child(ren)? Yes /__/ No /__/ Don’t know /__/

2. If you have a second choice of who you want your child(ren) released to, fill this out:

Telephone Number: _____________________ Email Address: __________________________

Street Address: ____________________________________________ Apartment #: ________
City: ____________________________ State: _____________ Zip Code: ________________
How is the sponsor related to your child: parent /__/,     grandparent /__/, uncle or aunt /__/,
brother or sister /__/, unrelated adult /__/ … licensed group home /__/
Have you already contacted the sponsor to find out if they are willing to care for your child?
Yes /__/      No /__/
If yes, has the sponsor agreed to care for your child(ren)? Yes /__/ No /__/ Don’t know /__/

3. If you have a third choice of who you want your child(ren) released to, fill this out:
Telephone Number: _____________________ Email Address: __________________________
Street Address: ____________________________________________ Apartment #: ________
City: ____________________________ State: _____________ Zip Code: ________________
How is the sponsor related to your child: parent /__/,     grandparent /__/, uncle or aunt /__/,
brother or sister /__/, unrelated adult /__/ … licensed group home /__/
Have you already contacted the sponsor to find out if they are willing to care for your child?
Yes /__/      No /__/
If yes, has the sponsor agreed to care for your child(ren)? Yes /__/ No /__/ Don’t know /__/

4. Does your child(ren) have a medical condition that could make it difficult for the sponsor to care
for your child(ren)? /__/yes       /__/ no
5. If yes, briefly describe the medical condition: ______________________________________
_____________________________________________________________________
Maintaining Family Unity                     12
                                  FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 14 of 19 Page ID
                                 #:42459




                           FOR OFFICIAL USE ONLY
______________________________________________________________________________

6. If you believe the sponsors you have identified may be unable or unwilling to come to the facility
where you are detained to pick up your child, you may identify someone else to transport your child
to any sponsor you have identified.
Name of person who you want to transport your child to a Caregiver you have identified:
_____________________________________________________________________________
Telephone: ________________________ Email address (if known): ________________________
Is this person a relative of your child: Yes /__/. No /__/
If a relative, what is their relationship to your child: Parent /__/ Brother /__/ Sister /__/ Uncle /__
Aunt /__/ Grandparent /__/. Other _____________

7. I previously wanted my children or children released. His or her name or their names are:
_____________________________________________________________________________
I have changed my mind and no longer wish to have my child or children released.

You should consult with an attorney or legal representative before signing this form. You are not
required to sign this form unless you have decided that you may want your child released, or if you
previously said you wanted your child released but have changed your mind after submitting the
form and now do not want your child released.

                                             Certification

I (Name of Parent or Legal Guardian) ___________________________ certify that the information
furnished above is correct to the best of my knowledge. I also certify that I was given a sufficient
opportunity to consult with an attorney, or a legal representative, for assistance with completing this
questionnaire. I submit this information voluntarily and free of coercion. I understand I am not
required to sign this form unless I want my child released to a sponsor, or if I previously wanted my
child released but have now changed my mind.


Signature of Parent or Legal Guardian: __________________________________________
Date: ___________________

If you have an attorney or Legal Representative, you may but are not required to ask the attorney or
legal representative to sign below,

I am the attorney of record for the above detainee. I have reviewed this form with my client and have
explained each item of the form to him/her, and I have explained the detainee’s relevant rights and
those of his/her child(ren) to him/her. I have also answered all of his/her questions with regard to
those rights and the items contained in this form.

Signature of Attorney or Legal Representative: _______________________________________
Date: ______________________




_____________________________________________________________________
Maintaining Family Unity                     13
                                  FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 15 of 19 Page ID
                                 #:42460




                                  FOR OFFICIAL USE ONLY
                                          Exhibit C
                           Flores Sponsor Assessment Questionnaire


You have been identified as a potential Sponsor of a minor child being considered for release
from U.S. Immigration and Customs Enforcement (ICE) custody. The parent or legal guardian
who identified you as a potential Sponsor is:

Name: ________________________________A#: ________________________________

The minor child(ren) being considered for release to you as Sponsor is/are:

Name: ________________________________A#: ________________________________

Name: ________________________________A#: ________________________________

Name: ________________________________A#: ________________________________


Before you make any decisions about your responsibilities and legal obligations as a Sponsor,
you may speak with a lawyer, legal representative, family member, friend, or other individual of
your choice.

You are NOT required to make a decision or to complete this questionnaire. If you do not
complete this form, the minor child(ren) will not be considered for release to you as a
Sponsor.

Because you have been identified as a potential Sponsor living in the United States, ICE must
collect some information about you to make sure you are willing to provide for the child(ren)
listed above and can provide a safe home for them. Receiving this form and providing the
information requested does not mean that the parent identified above has made a final
decision to have his or her child(ren) released to you at this time or that you will be selected
to be a Sponsor. If you are unable to provide all the information being requested, please answer
to the best of your ability.

Please return the completed form, and the Form I-134, Affidavit of Support, and Sponsor
Agreement via email as quickly as possible. If you do not have email, the completed forms may
be sent by First Class Mail to:

[insert email address]
[insert mailing address]

Full Name: _________________________________________________

Date of birth: ________________ (month, day, year) Place of Birth: ______________________

Your Immigration Status: __________________________

_____________________________________________________________________
Maintaining Family Unity                    14
                                 FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 16 of 19 Page ID
                                 #:42461




                             FOR OFFICIAL USE ONLY
Telephone Number: __________________________

Email Address (if any): _________________________________________

Street Address: ____________________________________ Apartment #: ________

City: ____________________________ State: _____________ Zip Code: ________________


How are you related to the child(ren) listed above: parent /__/, grandparent /__/, uncle or
aunt /__/, …. brother or sister /__/, unrelated adult /__/, … licensed group home /__/.
other (explain) __________________________________

How long have you known the child(ren)?

Do you agree to care for the child(ren)?       /__/ yes      /__/ no

Please describe the type of residence in which you and the child(ren) would reside:
/__/ apartment         /__/ house     /__/ other (explain) ______________________________

How many bedrooms are there in the home? 1 /__/, 2 /__/, 3 /__/, 4 /__/ Other ____

Please list the people who live in the home.
[PLAINTIFFS POSITION: Immigration status of others living in household is not relevant to
factors dealing with release under the FSA ¶¶ 14-15. ICE can determine their immigration status
from existing databases]
Name _______________________________________________
Date of birth __________ Are they employed: Yes /__/. No /__/

Name _______________________________________________
Date of birth __________ Are they employed: Yes /__/. No /__/

Name _______________________________________________
Date of birth __________ Are they employed: Yes /__/. No /__/

Name _______________________________________________
Date of birth __________ Are they employed: Yes /__/. No /__/

If more people live in the house, add their information to a sheet of paper and attach to this form/

Are you employed? Yes /__/. No /__/
If yes, what is your monthly salary: $______


If you are employed, who would provide childcare for the child(ren) while you are at work?
_______________________________________________________________________


_____________________________________________________________________
Maintaining Family Unity                     15
                                  FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 17 of 19 Page ID
                                 #:42462




                                     FOR OFFICIAL USE ONLY
Have you ever been arrested, charged, or convicted of any crimes? /__/ yes. /__/ no
If yes, list all crimes and places and dates you were arrested, charged or convicted:
_______________________________________________________________________
_______________________________________________________________________
_______________________________________________________________________

Do you have any medical conditions that may make it difficult for you to care for the child(ren)?
/__/ yes        /__/ no
If yes, please explain:
_______________________________________________________________________

Are you aware if the child(ren) have any medical conditions? If so, how would you help?
_______________________________________________________________________

Can you guarantee ensure that the child(ren) will be present at all future immigration hearings
and other scheduled appointments/check-ins with DHS, etc.? Yes ./__/. No /__/
How would you transport or otherwise make arrangements for the child(ren) to appear at his or
her hearings?
_______________________________________________________________________

If you are approved as a Sponsor, are you able to come to the facility where the child is detained
to pick up the child or will the parent designate someone else to bring the child to you?
I will pick up the child at the place where he or she is detained /.__/
I believe the parent will designate another adult to pick up the child and transport the child to my
home /__/

If approved to receive the child(ren), once they are released to your custody, you cannot
change your mind and have the child(ren) returned to detention.

                                           Certification


I (Name of potential Sponsor) _______________________ certify that the information furnished
above is true, complete, and correct to the best of my knowledge. I understand that in the event
any of the information is determined to be inaccurate, it may impact the release decision for the
child(ren). I also certify that I was given a sufficient opportunity to consult with an attorney, or a
legal representative, advocacy groups, and/or other individual of my choice for assistance with
completing this questionnaire. I submit this information voluntarily and free of coercion.

Date ____________Signature of Potential Caregiver: _________________________________




_____________________________________________________________________
Maintaining Family Unity                      16
                                   FOR OFFICIAL USE ONLY
Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 18 of 19 Page ID
                                 #:42463




                              FOR OFFICIAL USE ONLY
                                         Exhibit D
                            Affidavit of Support (Form I-134)

Form I-134 to be inserted




_____________________________________________________________________
Maintaining Family Unity               17
                             FOR OFFICIAL USE ONLY
   Case 2:85-cv-04544-DMG-AGR Document 1057-1 Filed 01/12/21 Page 19 of 19 Page ID
                                    #:42464




                                       FOR OFFICIAL USE ONLY

                                             Exhibit E
                                 FSA Paragraph 15 Sponsor Agreement

If you are being asked to be a Sponsor for more than one child, complete one of these forms for each
minor.
I agree to have _______________________________________ (name of minor) live with me.

I agree that I will:

        1. provide for the minor's physical, mental, and financial well-being;
        2. ensure the minor's presence before ICE, as directed, and at all future proceedings before
           the immigration court;
        3. notify ICE and the immigration court of any change of address within five (5) days
           following a move;
        4. notify ICE of any change to contact information, including telephone number, within
           five (5) days of the change;
        5. in the case of Caregivers other than parents or legal guardians, not transfer custody of the
           minor to another party without the prior written permission of the ICE Field Office
           Director, or his or her designee;
        6. notify the ICE Field Office Director or his or her designee in writing at least five days prior
           to the caregiver’s departing the United States of such departure, whether the departure is
           voluntary or pursuant to a grant of voluntary departure or order of removal;
        7. notify the ICE Field Office Director or his or her designee if for any reason the minor will
           not longer reside with the caregiver; and
        8. if dependency proceedings involving the minor are initiated, notify the ICE Field Office
           Director or his or her desginee in writing of the initiation of such proceedings and the
           dependency court of any immigration proceedings pending against the minor.

        I understand that any notification to ICE pursuant to the above must be made to [Name and
        Field Office Address of ICE Field Office Director, or his or her designee]:
        _____________________________________________________________.

        I have attached a copy of a photo identification (such as a passport, drivers license, etc.)

        Name: _________________________________________________________________

        Street Address: ______________________________________ Apartment # ________

        City ___________________________ State _______________ Zip code ___________

        Telephone: ______________________________

        I declare under penalty of perjury that the above facts are true and correct.

        Date: ___________________Signature: __________________________________


    _____________________________________________________________________
    Maintaining Family Unity                      18
                                       FOR OFFICIAL USE ONLY
